IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 25 EM 2019
                                           :
                    Respondent             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
ERIC ROGERS AND THE (ESTATE OF             :
SYLVIA ROGERS),                            :
                                           :
                    Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 1st day of July, 2019, the Application for King’s Bench Matter

and/or Extraordinary Relief and the Request to Have Judgment Entered are DENIED.